Title: To Thomas Jefferson from Thomas Paine, [16 October 1800]
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
Paris 24 Vendre. year 9 [i.e. 16 Oct. 1800]

As the wind at one time and the tides at another prevented the Commissioners sailing at the time they intended it gives me the opportunity of sending you an addition to the other pieces.—We have nothing new since the date of my last. I send you a paragraph from a paper of yesterday. 15 Ocr—23 Vendre.
The arrangement between Denmark is but tempory—the first Article is
The question respecting the right of visiting Neutral Ships going without convoy is sent (renvoya) to an ulterior discussion
3 Art—Pour empêcher que de pareilles rencontres. ne renouvellent des contestations de la meme nature. S. M. danoise suspendra ses convois jusqu’à ce que les explications ulterieures sur le meme objet aient pu effectuer une convention definitive”
fait Copenhagen le 29 Augst. 1800
La politique des puissances du Nord se developpe de plus en plus. L’article publie par la gazette de Petersbourg, du 15 septembre, six  jours après l’arrivée du courier danois, porteur de la nouvelle que les differens avaient été applanis entre l’Angleterre et le Dannemarck, confirme aujourd’hui positivement ce qu’on ne pouvait conjecturer, il y a quinze jours, savoir, que l’execution du plan dirigé contre l’ambition de l’Angleterre n’etait que differee de la part des trois puissances du Nord. Si le courroux de Paul ler avait été calmé par la convention du 29 août, il n’aurait surement point publié le 15 septembre, que diverses circonstances politiques font prévoir à S.M. qu’une rupture avec l’Angleterre pourrait avoir lieu. Une chose remarquable, et qui semble prouver que notre cour ne prendra pas une part active dans cette querelle, c’est l’espèce de ménagement avec lequel la gazette de la cour a omis ce passage menaçant, en transcrivant la gazette de Petersbourg.
This is by the way of Berlin, and is the latest News we have from Russia.
The translation of all the pieces I have sent you are in the press and I expect will be printed by tomorrow
Salut et respect

Thomas Paine

